


110 HR 3420 IH: To amend the Internal Revenue Code of 1986 to require the

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3420
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Ms. Zoe Lofgren of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require the
		  use of Federally insured intermediaries for nonrecognition treatment on
		  like-kind exchanges involving cash to be used to acquire the replacement
		  property.
	
	
		1.Short titleThis Act may be cited as the 1031
			 Regulation Act of 2007.
		2.Federally insured
			 intermediaries required for like-kind exchanges involving cash to be used to
			 acquire replacement property
			(a)In
			 generalSubsection (a) section 1031 of the Internal Revenue Code
			 of 1986 (relating to exchange of property held for productive use or
			 investment) is amended by adding at the end the following new paragraph:
				
					(4)Required use of
				federally insured intermediaries for exchanges involving cash to be used to
				acquire replacement propertyParagraph (1) shall not apply to any
				exchange as part of which cash is received by the taxpayer which is to be used
				to acquire like-kind property unless such cash is at all times before being so
				used held as a deposit in—
						(A)any insured depository institution (as
				defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)),
				or
						(B)any insured credit
				union (as defined in section 101 of the Federal Credit Union Act (12 U.S.C.
				1752)).
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to transfers
			 after the date of the enactment of this Act in taxable years ending after such
			 date.
			
